Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  158592 & (3)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re ANONYMOUS JUDGE                                                                              Elizabeth T. Clement,
                                                                              SC: 158592                              Justices
                                                                              RFI No. 2017-22845
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The petition for interim suspension is considered, and it is GRANTED. The Honorable
  Catherine B. Steenland, Judge of the 39th District Court, is suspended with pay until
  further order of this Court. In order to expedite the resolution of this matter, should the
  Judicial Tenure Commission issue a 28-day letter and a formal complaint, we ORDER
  the Commission and the Master to coordinate their schedules to ensure that the JTC
  decision and recommendation of action, if any, will be submitted to this Court within
  nine months of the date of this order. See MCR 9.207(F) and MCR 9.219(A). We also
  ORDER the JTC to redact all Social Security numbers from its Attachments, which at
  this time have been filed under seal. In addition, so as to preserve the confidentiality
  required by MCR 9.219(A)(2) and MCR 9.221(A), with the exception of this order, the
  Supreme Court file is suppressed and shall remain confidential until further order of this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 14, 2018
         s1211
                                                                               Clerk